Applicant cites several references related to determination of blood pressure, using at least in part, an analysis of photoplethysmography data. Of particular relevance, Ripoll et al. (USPGPub 2013/0012823) includes measurement and analysis of PPG data with extraction of measurement parameters from the PPG signal; generation of a fixed length vector based thereon, and use of results of machine learning algorithms to compute the blood pressure using the fixed length vector (Figures 3, 5; paragraphs [0034] - [0047]). Ripoll et al., at paragraph [0039], note that their arrangement relies on training through the machine learning algorithm and that there is not a need for calibration or customization as a result. Further, Addison et al. (USPGPub 2012/0136605) teach a blood pressure measurement system that measures PPG signals, determines metrics thereof (paragraphs [0086] - [0087]), and compares the metrics with stored metrics to determine an appropriate calibration model to use in computing the blood pressure or determines that the need exists for a recalibration (Summary; paragraphs [0095] - [0106]). Przybyszewski et al. (USPGPub 2017/0258340) teaches determination of blood pressure that uses an adaptive model relying on data from plural sensors for generating the model. Features may be extracted from the measured signals as part of generating the model and the model is updated/tuned over time to provide increased accuracy (paragraphs [0021] - [0028]). Selvaraj (USPGPub 2018/030434) teach a blood pressure measurement and monitoring system that detects a plurality of physiological signals, including PPG data, creates feature vectors, and processes the feature vectors with prediction models to compute the blood pressure (Figures 1, 2 and the descriptions thereof). However, none of the prior art teaches or suggests a system or method that determines calibration data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC F WINAKUR/Primary Examiner, Art Unit 3791